
	
		III
		110th CONGRESS
		1st Session
		S. RES. 228
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2007
			Mr. Reed (for himself
			 and Mr. Whitehouse) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Brown University women's
		  crew team for winning the 2007 National Collegiate Athletic Association
		  Division I Women's Rowing Championship.
	
	
		Whereas, on Sunday, May 27, 2007, the Brown University
			 women’s crew team won the 2007 National Collegiate Athletic Assocation (NCAA)
			 Division I Women’s Rowing Championship in Oak Ridge, Tennessee;
		Whereas the Brown University women's crew team was 1 of
			 only 2 teams that qualified for the grand final in varsity eights, junior
			 varsity eights, and varsity fours;
		Whereas the Brown University women's crew team has won 5
			 NCAA championships in the last 9 years, in 1999, 2000, 2002, 2004, and 2007, as
			 well as finishing 2nd twice and 3rd twice during that period;
		Whereas the Brown University women's crew team is the
			 winningest crew program in NCAA history; and
		Whereas the Brown University varsity women's crew team had
			 a record of 5–1 during the regular season, and both the 2nd varsity and novice
			 teams were undefeated for the season: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Brown University women’s crew team for being champions on and off the water and
			 for their victory in the 2007 National Collegiate Athletic Association (NCAA)
			 Division I Women’s Rowing Championship;
			(2)recognizes the
			 achievements of the rowers, coaches John and Phoebe Murphy, and the students
			 and alumni whose dedication and hard work helped the Brown University women’s
			 crew team win the NCAA championship; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution for
			 appropriate display to Artemis Joukowsky, Chancellor Emeritus of Brown
			 University.
			
